426 So.2d 1148 (1983)
Malcolm WINFIELD, Appellant,
v.
Kenneth NOE, Jr. and Calder Race Course, Inc., Appellees.
No. 81-2682.
District Court of Appeal of Florida, Third District.
February 8, 1983.
Charles R. Burnett, Hollywood, and Karen Amlong, Fort Lauderdale, for appellant.
Taylor, Brion, Buker & Greene and Arnaldo Velez, Miami, for appellees.
Before BARKDULL, FERGUSON and JORGENSON, JJ.
PER CURIAM.
That the state, in the public interest, undertook to regulate and control pari-mutuel wagering did not, standing alone, abrogate the common law right of those private enterprises to exclude persons with whom they choose not to do business, absent a showing that the exclusion of any person is for reasons which are constitutionally impermissible. Calder Race Course, Inc. v. Gaitan, 393 So.2d 15 (Fla. 3d DCA 1980); Tropical Park, Inc. v. Jock, 374 So.2d 639 (Fla. 3d DCA 1979), cert. denied, 383 So.2d 1196 (Fla. 1980).
Generally, a trial court must give leave to amend a deficient complaint unless from the face of the complaint it clearly appears that the deficiency is one which cannot be cured by amendment. Affordable Homes, Inc. v. Devil's Run, Limited, 408 So.2d 679 (Fla. 1st DCA 1982).
Affirmed.